DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (Chinese Application No. CN106263817A); hereafter “Xie”, in view of Lopes et al. (U.S. Pub. No. 20050241064), hereafter ”Lopes”.
Regarding claim 1, Xie discloses (FIGS. 1, 4, 5, 10) a foldable bassinet comprising: a top rail assembly (1, as illustrated in FIG. 1); at least one first hinge assembly (301/3011; FIGS. 4 and 5) combined with the top rail assembly (1; as illustrated in FIG. 1); at least one second hinge assembly (3; FIG. 1) rotatably combined with the at least one first hinge assembly (as illustrated in FIG. 1 and 10); at least one leg assembly (201/202; FIG. 1) connected to the at least one second hinge assembly (as illustrated in FIG. 1), the at least one leg assembly being foldable relative to the top rail assembly by rotation of the at least one second hinge assembly relative to the at least one first hinge assembly (as illustrated in FIG. 10).
However, Xie does not explicitly disclose an engaging protrusion protruding from the at least one first hinge assembly; and at least one latch assembly movably disposed on the at least one second hinge assembly, the at least one latch assembly comprising an engaging component pivotally disposed on the at least one second hinge assembly for engaging with the engaging protrusion, the engaging component engaging with the engaging protrusion to restrain the rotation of the at least one second hinge assembly relative to the at least one first hinge assembly when the at least one leg assembly is unfolded relative to the top rail assembly to an upright position.
Regardless, Lopes teaches (FIGS. 4A-5A) an engaging protrusion (abutting/engaging portion of 166, which engages with 176; FIG. 5) protruding from the at least one first hinge assembly (as illustrated in FIG. 5); and at least one latch assembly (exemplified in FIG. 5) movably disposed on the at least one second hinge assembly (as illustrated in FIG. 5), the at least one latch assembly comprising an engaging component (correspondent to abutting member 168; FIG. 5A) pivotally disposed on the at least one second hinge assembly for engaging with the engaging protrusion (As illustrated in FIG. 5), the engaging component engaging with the engaging protrusion to restrain the rotation of the at least one second hinge assembly relative to the at least one first hinge assembly when the at least one leg assembly is unfolded relative to the top rail assembly to an upright position (as illustrated in FIG. 5, the engaging component abuts the first hinge assembly, engaging with the surface thereof coincident with the engaging protrusion to restrain the rotation of the at least one second hinge assembly relative to the at least one first hinge assembly when the at least one leg assembly is unfolded relative to the top rail system to an upright position.	
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have modified the latching assembly and housings of Lopes (as illustrated in FIGS. 5-5A) into the free-rotating pivot coupling of Xie (about 3; FIG. 1). Wherein the results would have been predictable as both Xie and Lopes are similarly concerned with baby resting structures whose legs can be deployed and retracted. Where further the particular rotational locking/latching scheme was known to Lopes particularly concerning “a lock engagable to secure... against movement between the recessed and extended positions” (paragraph 0015). Where it is further considered that Xie requires a sizable separable bottom located rigid frame (4; FIGS. 1 and 2) to maintain the rotation of the frame. However, such a rigid frame as Xie uses is cumbersome and bulky (eminently taking up nearly as much space in FIG. 1 as the entire collapsed frame of FIG. 10), whereas a latching scheme as Lopes demonstrates (FIGS. 4A-5A) would no longer necessitate the cumbersome rigid frame, thereby reducing costs to manufacture for producers and simplifying storage for consumers.
Regarding claim 2, Xie in view of Lopes discloses (Lopes: FIGS. 5 and 5A) the foldable bassinet of claim 1, wherein the engaging component (correspondent 168; FIGS. 5A) comprises an operating portion (170; FIG. 5), a pivoting portion (fulcrum elements of 168; FIGS. 5 and 5A) and an engaging portion (beneath 166, and engaged with the surface of the first hinge assembly 174; FIG. 5), the pivoting portion is connected to and located between the operating portion and the engaging portion (as illustrated between FIGS. 5 and 5A), the pivoting portion is pivoted to the at least one second hinge assembly (as illustrated in FIG. 5), an engaging notch (concave arcuate surface of 168; FIGS. 5 and 5A) is formed on the engaging portion (as illustrated in FIGS. 5), the operating portion (170) is at least partially exposed out of the at least one second hinge assembly (as illustrated between FIGS. 5 and 5A), and the operating portion is configured to be operated to pivot the pivoting portion so as to drive the engaging notch to engage with or disengage from the engaging protrusion. Notably, the operating portion is configured to be operated to pivot the pivoting portion (correspondent fulcrum elements 168; FIG. 5/5A) driving the engaging notch to engage with the engaging protrusion.
Regarding claim 3, Xie in view of Lopes discloses (Lopes: FIGS. 5 and 5A) the foldable bassinet of claim 2, wherein the at least one latch assembly further comprises a recovering component (178; FIG. 5) abutting between the at least one second hinge assembly (as illustrated in FIG. 5) and the engaging component (correspondent to abutting member 168; FIGS. 5 and 5A) to bias the engaging component to engage with the engaging protrusion (as illustrated in FIGS. 5).
Regarding claim 5, Xie in view of Lopes discloses (Lopes: FIGS. 5 and 5A) the foldable bassinet of claim 1, wherein the at least one first hinge assembly (correspondent 174; FIG. 5) is received inside the at least one second hinge assembly (as illustrated in FIGS. 5 and 5A).
Regarding claim 6, Xie in view of Lopes discloses (Lopes: FIGS. 5 and 5A) the foldable bassinet of claim 5, wherein the at least one second hinge assembly comprises a first outer housing (within the shell body about 165; FIGS. 5 and 5A) and a second outer housing (166; FIG. 5) detachably connected to the first outer housing (through 169/171; FIGS. 5/5A), a first receiving chamber is formed between the first outer housing and the second outer housing (Between the first outer housing and the second outer housing as illustrated in FIGS. 5 and 5A), and the at least one first hinge assembly is received inside the first receiving chamber (as illustrated in FIGS. 5 and 5A).
Regarding claim 7, Xie in view of Lopes discloses (Lopes: FIGS. 5 and 5A; Xie: FIGS. 3 and 4)) the foldable bassinet of claim 6, wherein at least one hinge section (164; FIG. 5A) is formed on the top rail assembly (analogous with Xie’s 101; FIGS. 3/4 as set forth previously in claim 1) and comprises a longitudinal axis (as demonstrated between Xie: FIG. 4 and Lopes: FIG. 4A-5A), the at least one hinge section is sheathed in the at least one first hinge assembly (as set forth in claim 1, the combination of Xie with Lopes both present tubular elements with the respective first hinge assemblies sheathed therein), and the at least one second hinge assembly is rotatable relative to the at least one first hinge assembly around the longitudinal axis (as conveyed through Xie: FIGS. 1-5; Lopes: as conveyed through FIGS. 4A-4B).
Regarding claim 8, Xie in view of Lopes discloses (Lopes: FIGS. 5 and 5A) the foldable bassinet of claim 7, wherein an interface surface (arcuate portion beneath the fulcrum element 168; FIGS. 5 and 5A) of the first receiving chamber and an interface surface (upper arcuate portion of the first hinge assembly correspondent 174; FIG. 5) of the at least one first hinge assembly are formed in arc shapes around the longitudinal axis and contact with each other (as illustrated in FIG. 5).
Regarding claim 9, Xie in view of Lopes discloses (Lopes: FIGS. 5) the foldable bassinet of claim 6, wherein an abutting surface of the first receiving chamber (174 abutting with a surface thereof as illustrated in FIG. 5, where 174 is a constituent of 166 that comprises the second housing of the first receiving chamber as set forth in claim 6 prior) abuts against an abutting surface (slots 176 and the arc surface therebetween as illustrated in FIG. 5) of the at least one first hinge assembly when the at least one leg assembly is unfolded relative to the top rail assembly to the upright position (as illustrated in FIG. 5).
Regarding claim 10, Xie in view of Lopes discloses (Lopes: FIGS. 5 and 5A) the foldable bassinet of claim 6, wherein the at least one first hinge assembly comprises a first portion having a first radius (Lopes: within slot 176; FIG. 5) and a second portion having a second radius (Lopes: the arcuate portion between slots 176/174; FIG. 5) greater than the first radius (Lopes: as illustrated in FIG. 5), an exposing window (the open upper side of the shell about 165; FIG. 5A, and the shell 32; FIG. 5A) is formed on the first outer housing and communicated with the first receiving chamber (as illustrated in FIG. 5 and 5A), the second portion (arc portion between slots 176/174; FIG. 5) is exposed out of the exposing window when the at least one leg assembly is folded relative to the top rail assembly to a folded position assembly is folded relative to the top rail assembly to a folded position. Wherein the second end of the second housing (172) defines the upper edge of the exposing window, whereby the rotation of the first hinge assembly and second portion therewith will rotated outward and downward, thereby exposing the second portion out of the exposing window when the at least one leg assembly is folded relative to the top rail assembly to a folded position in the combination as considered in claim 1 previously.
Regarding claim 11, Xie in view of Lopes discloses (Xie: FIGS. 4-6 and Modified FIG. 6; Lopes: FIG. 5A) the foldable bassinet of claim 1, wherein the at least one second hinge assembly comprises a first outer housing (Lopes: FIG. 5A: shell elements about 165 that are correspondent to Xie: FIG. 4 elements 301 of FIG. 4 as set forth in claim 1 above) and a second outer housing (Xie: elements within bubble “A” including 602) detachably connected to the first outer housing (Xie: As illustrated and conveyed through FIG. 5 where the first outer housing correspondent to 301 is detachably connected to the second outer housing 602), a first receiving chamber (Xie: correspondent to 301 and as modified to correspond with shell elements about 165 of Lopes: FIG. 5) and at least one second receiving chamber (Modified FIG. 6) are formed between the first outer housing and the second outer housing (where between can include the terminal ends of a distance, in this instance the second receiving chamber is formed on the second outer housing), the at least one first hinge assembly is received inside the first receiving chamber (as similarly considered previously in claim 12 above), and the at least one leg assembly (201/202; FIG. 6) is received inside the at least one second receiving chamber (as illustrated in Modified FIG. 6).

    PNG
    media_image1.png
    317
    381
    media_image1.png
    Greyscale

Modified FIG. 6
Regarding claim 12, Xie in view of Lopes discloses (Xie: FIGS. 6 and Modified FIG. 6) the foldable bassinet of claim 11, wherein two second receiving chambers are formed between the first outer housing and the second outer housing (as illustrated in Modified FIG. 6), the at least one leg assembly comprises two leg components (as illustrated in FIG. 6 and Modified FIG. 6), and upper ends of the two leg components are received inside the two corresponding second receiving chambers respectively (as illustrated in FIGS. 6 and Modified FIG. 6).
Regarding claim 13, Xie in view of Lopes discloses (Xie: FIGS. 4 and 5; Lopes: FIGS. 5 and 5A) the foldable bassinet of claim 1, wherein the at least one first hinge assembly and the top rail assembly are combined with each other to cooperatively form an integral structure (as illustrated between FIGS. 4 and 5; as analogously illustrated in Lopes: FIGS. 5 and 5A)
Regarding claim 14, Xie in view of Lopes discloses (Xie: FIGS. 4; Lopes: FIG. 5A) the foldable bassinet of claim 1, wherein the top rail assembly (Xie: 101; FIG. 4) comprises at least one tube component (Lopes: 164 within the first hinge assembly sheathed therearound; FIG. 5A, correspondent with Xie: 101 within 102; FIG. 4), the at least one first hinge assembly (Lopes: elements about 164; FIG. 5A) is combined with a central portion of the at least one tube component (Xie: as illustrated in FIG. 4), the at least one leg assembly (Xie: 201/202; FIG. 4) comprises two leg components (Xie: as illustrated in FIG. 4), and the two leg components are connected to the at least one second hinge assembly (as illustrated in FIG. 4 through 302 that is connected with 301, correspondent to the second hinge assembly of Lopes as set forth and considered in claim 1 previously).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie in view of Lopes in further view of Official Notice concerning equivalent springs and Johnson et al. (U.S. Pat. No. 6021636); hereafter “Johnson”; where Johnson is used as a teaching reference of such equivalency.
Regarding claim 4 Xie in view of Lopes discloses (Lopes: FIGS. 5) the foldable bassinet of claim 3, wherein the recovering component is a {linear compression} spring (Lopes: 178; FIG. 5).
However, Xie in view of Lopes does not explicitly disclose wherein the recovery component is explicitly a torsional spring.
Regardless, Xie in view of Lopes (particularly Lopes; FIG 5) discloses the claimed invention except for the recovery component being a torsional spring and not a linear compression spring.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used an equivalent torsional spring since the examiner takes Official Notice of the equivalents of torsional springs and compression springs in the arrangement of a compressive arrangement for their use in the latching art and the selection of any of these known equivalents to incorporated for the spring (178) in Xie in view of Lopes (178; FIG. 5) would be within the level of ordinary skill in the art. Where the results would have been predictable as Johnson demonstrates a latching arrangement, and clarifies “Spring 50 in the illustrative embodiment is shown as a torsional spring, however, a linear spring, such as a compression spring (not shown) supported by housing 46 and urging the upper surface of extension 54 downward, or other linear spring arrangements well known in the art” [Col. 3, lines 47-53].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the Notice of References Cited (PTO-892) were considered pertinent because they address the state of the art concerning infant resting articles, crib and rail configurations thereof, hinging assemblies and pivoting latching schemes thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
12/18/2022